PER CURIAM.
Defendant Ricky Allen Azmoe appeals the trial court’s denial of Ms motion for post-conviction relief pursuant to Rule 3.850, Florida Rules of Criminal Procedure, wherein he sought to withdraw his plea on the basis that section 33-11.0065(1), Florida Administrative Code, deprived him of his plea bargain as the rule revised the gain time laws to Ms detriment. Rule 33-11.0065(1), Florida Administrative Code, was held invalid during the pendency of tMs appeal, thus rendering the issue moot. Gwong v. Singletary, 683 So.2d 109 (Fla.1996). Azmoe is free to pursue his admimstrative remedy to obtain reinstatement of his gain time. Accordingly, Ms appeal is demed without prejudice to pursue that relief.